Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.         This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Priority
2.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on US applications filed on June 27, 2019 (US 20190193590 A1) and December 22, 2017 (IT 102017000149196).
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/29/2020 and 01/12/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Double Patenting
4.       Claims 1-20 rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 10814744 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim Rejections - 35 USC § 103
5.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.       This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Talis (US 2009/0040036 A1) (hereinafter Talis) in view of Piirainen (US 2006/0251293 A1) (hereinafter Piirainen).

               Regarding claim 1, Talis discloses a device (Fig. 1A, para 0019, vehicle alarm system for alerting occupants when passenger left unattended in vehicle), comprising: 
an audio sensor configured to detect an adult voice and a child voice in a passenger compartment of a vehicle (paragraph 003, vehicular warning system indicating presence of an occupant, and that includes both audio and visual indications of presence of infant within vehicle); 
a motion sensor configured to detect whether the vehicle is in a still state (paragraph 010, motion detector transmits and detects motion of automobile, paragraph 0061, FIGS. 7 and 8, while vehicle is in motion (i. e., indicating movement of vehicle), to alert drivers child is in vehicle, paragraph 0050, sensors to indicate presence of an individual following stopping of vehicle (i. e., indicating movement of vehicle or not), paragraph 0022, the present invention includes a method of signage for alerting occupants of other vehicles that a young person, such as a child, is present in a moving vehicle (i. e., sensing movement)); and 
a processing circuit determine that a child is present in the passenger compartment of the vehicle in the still state without an adult in the passenger compartment of the vehicle at a same time (Fig. 1A, paragraph 0050, plurality of sensors to indicate presence of individual within vehicle, paragraph 003, vehicle warning and alarm system, and method of signage, that includes both audio and visual indications of the presence of a young person, such as an infant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time, paragraph 0016, alerting occupants when an infant is left unattended on a child seat within a vehicle and signal activating a visual alerting device and a speaker if buckle is engaged for pre-determined time period after vehicle ignition is turned off). 
Talis specifically fails to disclose a processing circuit coupled to the audio and motion sensors, which in operation processes sensor data of the audio and motion sensors.
In analogous art, Piirainen discloses a processing circuit coupled to the audio and motion sensors, which in operation processes sensor data of the audio and motion sensors (paragraph 606, IMU contain three accelerometers and gyroscopes and permit accurate tracking of motion of vehicle in three dimensions (i. e., indicating movement of said vehicle itself), paragraph 0488, motion of vehicle indicative of presence of living being (i. e., indicating movement of vehicle or not), para 0217, processor 102 determines object in environment and presence of object in environment, type of object in environment, position of an object in environment, motion of object in environment and velocity of object in environment,  Fig. 9, 22, 24, para 0172-0174, processing circuit 63 collects data, occupant sensing system involves a variety of different sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Piirainen to determines characteristic of an object in environment based on presence of an object in environment, type of object in the environment, position of an object in environment, motion of an object in environment and velocity of object in the environment [Piirainen, paragraph 0217].
Regarding claim 2, Talis fails to disclose the device of claim 1 wherein the audio sensor is configured to detect sound characteristic of a cry of the child in one or more of a time domain or a frequency domain. 
In analogous art, Piirainen discloses the device of claim 1 wherein the audio sensor is configured to detect sound characteristic of a cry of the child in one or more of a time domain or a frequency domain (paragraph 0217, processor 102 determines object in environment and presence of an object in environment, type of object in environment, position of an object in environment, the motion of an object in environment and velocity of an object in environment, Fig. 9, paragraph 0172-0174, processing circuit 63 collects measured data, comprehensive occupant sensing system which involves a variety of different sensors, paragraph 228, acoustical optical system use laser systems, or a mirror or MEMS based reflecting scanner, or other technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Piirainen to determines characteristic of an object in environment by using combination with any one or more of the other sensors to enhances evaluation of the seated-state of the seat or the occupancy of the vehicle [Piirainen, paragraph 0180].
Regarding claim 3, Talis discloses the device of claim 2 wherein the processing unit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of the cry of the child in the passenger compartment of the vehicle (paragraph 0012, system addressing presence of an infant in a vehicle that is not running, while allowing some time to pass before an alarm sounds, After a predetermined period of time, system provides an alarm that is both audibly and visually alerting individuals). 
Regarding claim 4, Talis fails to disclose the device according to claim 1 wherein the audio sensor is configured to detect a sound characteristic of the adult voice in one or more of a time domain or a frequency domain. 
In analogous art, Piirainen discloses the device according to claim 1 wherein the audio sensor is configured to detect a sound characteristic of the adult voice in one or more of a time domain or a frequency domain (paragraph 0217, processor 102 determines object in environment and presence of an object in environment, type of object in environment, position of an object in environment, the motion of an object in environment and velocity of an object in environment, Fig. 9, paragraph 0172-0174, processing circuit 63 collects measured data, comprehensive occupant sensing system which involves a variety of different sensors, paragraph 228, acoustical optical system use laser systems, or a mirror or MEMS based reflecting scanner, or other technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to use different types of detector to generates an output signal indicative of absence of an object resized  as taught by Piirainen to track occupant based on motion of an object in environment and velocity of an object in the environment [Piirainen, paragraph 0220].
Regarding claim 5, Talis fails to disclose the device of claim 1 wherein the processing unit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of the adult voice in the passenger compartment of the vehicle. 
In analogous art, Piirainen discloses the device of claim 1 wherein the processing unit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of the adult voice in the passenger compartment of the vehicle (paragraph 0217, processor 102 determines object in environment and presence of an object in environment, type of object in environment, position of an object in environment, the motion of an object in environment and velocity of an object in environment, Fig. 9, paragraph 0172-0174, processing circuit 63 collects measured data, comprehensive occupant sensing system which involves a variety of different sensors, paragraph 228, acoustical optical system use laser systems, or a mirror or MEMS based reflecting scanner, or other appropriate technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Piirainen to determines characteristic of an object in environment by using combination with any one or more of the other sensors to enhances evaluation of the seated-state of the seat or the occupancy of the vehicle [Piirainen, paragraph 0180].
Regarding claim 6, Talis fails to discloses the device of claim 1 wherein the processing unit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify that the sensor data does not contain the sound characteristic pattern of the adult voice in the passenger compartment of the vehicle. 
In analogous art, Piirainen discloses the device of claim 1 wherein the processing unit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify that the sensor data does not contain the sound characteristic pattern of the adult voice in the passenger compartment of the vehicle (paragraph 0217, processor 102 determines object in environment and presence of an object in environment, type of object in environment, position of an object in environment, the motion of an object in environment and velocity of an object in environment, Fig. 9, paragraph 0172-0174, processing circuit 63 collects measured data, comprehensive occupant sensing system which involves a variety of different sensors, paragraph 228, acoustical optical system use laser systems, or a mirror or MEMS based reflecting scanner, or other appropriate technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to use different types of detector to generates an output signal indicative of absence of an object resized  as taught by Piirainen to track occupant based on motion of an object in environment and velocity of an object in the environment [Piirainen, paragraph 0220].
Regarding claim 7, Talis fails to disclose the device according to claim 1 wherein the audio sensor is configured to detect a sound characteristic of dog bark in one or more of a time domain or a frequency domain. 
In analogous art, Piirainen discloses the device according to claim 1 wherein the audio sensor is configured to detect a sound characteristic of dog bark in one or more of a time domain or a frequency domain (paragraph 0091, subject is human, mammal, or other animal and movements or sound of subject measured  and for quadrupeds, a distinct optimization, paragraph 151, adaptive filter assist in voice sounds and environmental vibrations and sounds from spectrum to be analyzed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Piirainen to determines characteristic of an object in environment by using combination with any one or more of the other sensors to enhances evaluation of the seated-state of the seat or the occupancy of the vehicle [Piirainen, paragraph 0180].
Regarding claim 8, Talis fails to disclose the device of claim 7 wherein the processing unit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of a dog barking in the passenger compartment of the vehicle. 
In analogous art, Piirainen discloses the device of claim 7 wherein the processing unit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of a dog barking in the passenger compartment of the vehicle (para 0091, subject is human, mammal, or other animal and movements or sound of subject measured  and for quadrupeds, distinct optimization, para 151, adaptive filter assist in voice sounds and environmental vibrations and sounds from spectrum to be analyzed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Piirainen to determines characteristic of an object in environment by using combination with any one or more of the other sensors to enhances evaluation of the seated-state of the seat or the occupancy of the vehicle [Piirainen, paragraph 0180].
Regarding claim 9, Talis discloses the device of claim 1 wherein the processing unit is configured to analyze the sensor data of the audio sensor to determine temporal repeatability or a predominant frequency of an audio signal represented by the sensor data (paragraph 003, vehicular warning system indicating presence of an occupant, and that includes both audio and visual indications of presence of young person). 
Regarding claim 10, Talis discloses the device of claim 1 wherein the audio sensor is configured to detect sound characteristic of a noise in one or more of a time domain or a frequency domain (paragraph 0016, tools used to analyze a signal in the frequency domain, noises subtracted from signal). 
Regarding claim 11, Talis discloses the device of claim 10 wherein the processing unit is configured to process the sensor data of the audio sensor in one or more of the time domain or the frequency domain to identify a sound characteristic pattern indicative of the noise in the passenger compartment of the vehicle (paragraph 0048, removal of extraneous noise generated, extracting information from noise in non-stationary time series data, paragraph 0078, system use microphone listening for sounds, microwave sensor, an echocardiogram sensor, etc, paragraph 0146, analysis done to correlate the displacement amplitude to sound pattern). 
Regarding claim 12, Talis discloses the device of claim 11 wherein the processing unit performs noise cancellation on the sensor data of the audio sensor in response to that the sound characteristic pattern of the noise is identified in the sensor data of the audio sensor (paragraph 0048, removal of extraneous noise generated, extracting information from noise in non-stationary time series data, paragraph 0146, analysis done to correlate the displacement amplitude to sound pattern). 
Regarding claim 13, Talis fails to discloses the device of claim 1 wherein the movement sensor includes a MEMS accelerometer sensor and a MEMS gyroscope sensor configured to detect a linear-acceleration signal and an angular-acceleration signal of the vehicle, and the processing unit is configured to process the linear-acceleration signal and an angular-acceleration signal to identify patterns indicative of a movement state or the still state of the vehicle. 
In analogous art, Piirainen discloses the device of claim 1 wherein the movement sensor includes a MEMS accelerometer sensor and a MEMS gyroscope sensor configured to detect a linear-acceleration signal and an angular-acceleration signal of the vehicle, and the processing unit is configured to process the linear-acceleration signal and an angular-acceleration signal to identify patterns indicative of a movement state or the still state of the vehicle (paragraph 0217, processor 102 determines object in environment and presence of an object in environment, type of object in environment, position of an object in environment, the motion of an object in environment and velocity of an object in environment, Fig. 9, paragraph 0172-0174, processing circuit 63 collects measured data, comprehensive occupant sensing system which involves a variety of different sensors, paragraph 228, acoustical system use laser systems, or MEMS based reflecting scanner, or other appropriate technology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Piirainen to determines characteristic of an object in environment by using combination with any one or more of the other sensors to enhances evaluation of the seated-state of the seat or the occupancy of the vehicle [Piirainen, paragraph 0180].
Regarding claim 14, Talis discloses the device of claim 1, comprising a temperature sensor configured to detect a temperature signal indicative of a temperature on board the vehicle, wherein the processing unit is configured to process the temperature signal to determine a situation of danger as a function of the temperature (paragraph 0011, monitoring an interior temperature of vehicle and should both car seat be occupied and interior temperature reach pre-determined danger levels, an alarm triggered, paragraph 0013, notify and warn individual remains in vehicle after a pre-determined time depending upon external environmental conditions temperature). 
Regarding claim 15, Talis discloses the device of claim 14 wherein the processing unit is configured to evolve in a state of the situation of danger from a first level of danger to a second level of danger in response to the processing of the temperature signal detecting presence of an environmental condition that is harmful for the child in the passenger compartment of the vehicle (para 0061, timer circuit starts to count for a predetermined period (i. e., time threshold) at step 714. At step 716, if it is again determined child is present in car, At step 718 the speaker is activated to transmit an audible sound to remind occupants that an infant or child may be in the vehicle, para 0011, monitoring an interior temperature of vehicle and should both car seat occupied and interior temperature reach pre-determined danger levels, an alarm will be triggered, para 0013, notify and warn that individual remains in vehicle after a pre-determined time depending upon external environmental conditions such as temperature). 
Regarding claim 16, Talis discloses a device installed in a vehicle (Fig. 1A, paragraph 0019, vehicle alarm system for alerting occupants when passenger left unattended in vehicle), comprising:
 an electronic detection circuit (Fig. 1A) including: 
an audio sensor that in operation senses a sound signal in a passenger compartment of a vehicle (para 003, warning system indicating presence of occupant, includes both audio and visual indications of presence of infant within vehicle); 
a movement sensor that in operation senses a movement signal indicating a movement state of the vehicle (paragraph 0050, sensors to indicate presence of an individual following stopping of vehicle (i. e., indicating movement of vehicle or not), paragraph 0022, alerting occupants of other vehicles that a young person, such as a child, is present in moving vehicle (i. e., sensing movement)); 
a processing circuit that in operation processes the sound, the movement, and the environmental signals to determine that a child is present in the passenger compartment of the vehicle in a non-movement state without an adult present in the passenger compartment at a same time and the environmental condition of the passenger compartment is harmful for the child (Fig. 1A, paragraph 0050, plurality of sensors to indicate presence of individual within vehicle, paragraph 003, vehicle warning and alarm system, and method of signage, that includes both audio and visual indications of the presence of a young person, such as an infant within a vehicle once an ignition of vehicle deactivated for a predetermined period of time, paragraph 0016, alerting occupants when an infant is left unattended on a child seat within vehicle and signal activating alerting and a speaker if buckle engaged for pre-determined time period after vehicle ignition turned off). 
Talis specifically fails to disclose an environmental sensor that in operation senses an environmental signal of an environmental condition of the passenger compartment; and 
a processing circuit coupled to the audio, movement and environmental sensors.
In analogous art, Piirainen discloses an environmental sensor that in operation senses an environmental signal of an environmental condition of the passenger compartment (para 0217, processor 102 determines object in environment and presence of object in environment, type of object in environment, position of an object in environment, motion of object in environment and velocity of object in environment); and 
a processing circuit coupled to the audio, movement and environmental sensors (Fig. 9, 22, 24, paragraph 0172-0174, processing circuit 63 collects measured data, comprehensive occupant sensing system which involves a variety of different sensors, paragraph 0560, FIG. 9, ultrasonic transducers 6, 8, 9 and 10, seat track position detecting sensor 74, detecting sensor 57, weight sensor(s) 7, 76 and 97, from heartbeat sensor 71, capacitive sensor 78 and motion sensor 73 are input to neural network 65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Piirainen to determines characteristic of an object in environment based on presence of an object in environment, type of object in the environment, position of an object in environment, motion of an object in environment and velocity of an object in the environment [Piirainen, paragraph 0217].
Regarding claim 17, Talis discloses the device of claim 16 wherein the electronic detection circuit is attached to a child's seat in the passenger compartment (paragraph 0011, monitoring an interior temperature of vehicle and should both car seat be occupied and interior temperature reach pre-determined danger levels, an alarm will be triggered, paragraph 0013, notify and warn that individual remains in vehicle). 
Regarding claim 18, Talis discloses a method (Fig. 1A, para 0019, alarm system for alerting occupants when passenger left unattended in vehicle), comprising: 
acquiring a sound-sensing signal in a passenger compartment of a vehicle (paragraph 003, vehicular warning system indicating presence of an occupant, and that includes both audio and visual indications of presence of infant within vehicle); 
acquiring a movement-sensing signal indicating a movement state of the vehicle (paragraph 010, motion detector transmits and detects motion of automobile, paragraph 0061, FIGS. 7 and 8, while vehicle is in motion (i. e., indicating movement of vehicle), to alert drivers child is in vehicle, paragraph 0050, sensors to indicate presence of an individual following stopping of vehicle (i. e., indicating movement of vehicle or not), paragraph 0022, alerting occupants of other vehicles young person, such as a child, is present in a moving vehicle (i. e., sensing movement)); 
processing to determine that a child is in the vehicle in a non-movement state without an adult in the vehicle and an environmental condition on board the vehicle is harmful for the child (Fig. 1A, paragraph 0050, plurality of sensors to indicate presence of individual within vehicle, paragraph 003, vehicle warning and alarm system, and method of signage, that includes both audio and visual indications of the presence of a young person, such as an infant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time, paragraph 0016, alerting occupants when an infant is left unattended on a child seat within a vehicle and signal activating a visual alerting device and a speaker if buckle is engaged for pre-determined time period after vehicle ignition is turned off). 
Talis specifically fails to disclose acquiring an environmental-sensing signal within the passenger compartment of the vehicle; 
processing the sound-sensing signal, the movement-sensing signal, and the environmental-sensing signal.
In analogous art, Piirainen discloses acquiring an environmental-sensing signal within the passenger compartment of the vehicle (para 0217, processor 102 determines object in environment and presence of object in environment, type of object in environment, position of an object in environment, motion of object in environment and velocity of object in environment); and 
processing the sound-sensing signal, the movement-sensing signal, and the environmental-sensing signal (Fig. 9, 22, 24, para 0172-0174, processing circuit 63 collects measured data, comprehensive occupant sensing system which involves a variety of different sensors, para 0560, FIG. 9, ultrasonic transducers 6, 8, 9 and 10, seat track position detecting sensor 74, reclining angle detecting sensor 57, weight sensor(s) 7, 76 and 97, from heartbeat sensor 71, capacitive 78 and motion sensor 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of vehicular warning system indicating the presence of an occupant within a vehicle once an ignition of the vehicle has been deactivated for a predetermined period of time disclosed by Talis to detect presence of contents of a vehicular compartment in which a detector system generates an output signal indicative of absence of an object resized  as taught by Piirainen to determines characteristic of an object in environment based on presence of an object in environment, type of object in the environment, position of an object in environment, motion of an object in environment and velocity of an object in the environment [Piirainen, paragraph 0217].
Regarding claim 19, Talis discloses the method of claim 18 wherein the processing the sound-sensing signal includes processing the sound-sensing signal in one or more of a time domain and a frequency domain to identify a sound characteristic pattern indicative of the child crying on board the vehicle (paragraph 0012, system addressing presence of an infant in a vehicle that is not running, while allowing some time to pass before an alarm sounds, After a predetermined period of time, provides an alarm that is both audibly and visually capable of alerting individuals) and to identify a sound characteristic of adult speech is not contained in the sound signal (paragraph 0016, tools used to analyze signal in frequency domain, noises subtracted from signal). 
Regarding claim 20, Talis discloses the method of claim 18 wherein the processing the sound-sensing signal includes processing the sound-sensing signal in one or more of a time domain and a frequency domain to identify a sound characteristic pattern indicative of the movement state of the vehicle (paragraph 0050, sensors to indicate presence of an individual following stopping of vehicle (i. e., indicating movement of vehicle or not), paragraph 0022, alerting occupants of other vehicles that a young person, such as a child, is present in moving vehicle (i. e., sensing movement)). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689